DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group II, claims 12-14, in the reply filed on March 9, 2021 is acknowledged.
Claims 8-10 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 9, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 19, 2020, December 9, 2020 and January 12, 2021 have been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujishiro (JP 11-159529).
Fujishiro discloses a method for manufacturing a linear motion guide device that includes: 
a screw shaft (Fujishiro describes an advantage to the “conventional linear guide device” which would include a screw shaft); 
a moving body (60) provided to be relatively movable along the screw shaft; 
a track body (1) which guides the moving body in a longitudinal direction of the screw shaft; 
a base member (2) including a pair of side wall parts to which the track body is attached and a bottom wall part connecting the pair of side wall parts, and extending in the longitudinal direction; and 
a bearing support part attached to the bottom wall part of the base member in a vertical direction and supporting the screw shaft via a bearing (Fujishiro describes an advantage to the “conventional linear guide device” which would include a bearing support), 
the method for manufacturing the linear motion guide device comprising: 
a step of forming a long member (2) including the pair of side wall parts and the bottom wall part; 

a step of cutting away the base member to which the track body is attached by cutting the long member together with the track body into a desired length (para. 0028 of English translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro as applied to claim 12.
Fujishiro describes a “conventional linear guide device” having improved roller guide grooves and shows in Fig. 4 a partial cut away view of such an improved linear guide device.  Therefore, after the base member and track body are cut away, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a bearing support part to provide longitudinal and radial stability to the screw shaft and moving body in forming a linear guide device.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro as applied to claim 13 in view of Brinker et al. (US 9,333,469).
 Fujishiro discloses and shows the invention of claims 12 and 13 as described elsewhere above.  Fujishiro does not describe a flattening of the bottom wall part.  Brinker teaches a linear 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to flatten the bottom wall part before the bearing support part is attached to ensure proper mating of the two part surfaces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

            /BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658  
Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658